DETAILED ACTION
This Office Action is in response to Applicant’s application 17/113,743 filed on December 7, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 7, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on December 20, 2020,  August 18, 2021 and February 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites ‘long line portion’ at claim 4 and 8 for which the specification does not provide a standard for measuring ‘long’.  Examiner also notes Applicant drawings are exaggerated for clarity and thus no standard is embodied in the drawings.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'long line portion’ has no recognized standard in the display art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 8 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claims 9-11 depend directly or indirectly on claim 8 and are likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

    PNG
    media_image1.png
    439
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    543
    612
    media_image2.png
    Greyscale
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0137099 (Choi). 

    PNG
    media_image3.png
    713
    554
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    605
    617
    media_image4.png
    Greyscale
Regarding claim 1, Choi discloses a display panel comprising: a plurality of pixel circuits, see Figure 2, in which an emission region, as 
    PNG
    media_image5.png
    629
    730
    media_image5.png
    Greyscale
annotated, through which light from a light-emitting element is emitted, is defined as shown; a power line, DVL [0101], configured to apply a pixel driving voltage to the pixel circuits, as described; a reference voltage line, see Figure 2, to which a reference voltage is applied, as shown in Figure 2; and a branch line, e.g. CP [0102-108], connected to the reference voltage line to apply the reference voltage to one or more of the pixel circuits, as shown and described at [0102], wherein at least a portion of the branch line includes a metalized semiconductor layer, 603bb [0131], i.e., the portion that contacts the drain region of sense transistor T1.
Choi does not explicitly teach the reference voltage is lower than the pixel driving voltage.
Examiner notes there is a recognized problem in the art, the threshold voltage variability for drive transistors.  Choi teaches a 3T1C circuit where the reference voltage is connected to the drain of the sense transistor for a source driver circuit.  Thus it appears to Examiner that the drain voltage will be lower than the source voltage and concludes that Choi suggests that the reference voltage is less than the driver voltage.  In the alternative, Examiner notes there are a finite number of voltage relationships between the reference and driving voltage that will mitigate threshold variability and an artisan could have tried each of them with a reasonable chance of success in reducing threshold variability of the drive transistor and accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the configuration the device of claim 1 the reference voltage is lower than the pixel driving voltage.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Allowable Subject Matter
Claims 2-3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12 the prior art fails to disclose the device of claim 12  a display panel comprising; and a branch line connected to the reference voltage line to apply the reference voltage to one or more of the pixel circuits, and at least a portion of the branch line includes a metalized semiconductor layer disposed coplanar with the semiconductor layer.
Claims 13-15 depend directly or indirectly on claim 12 and are allowable on that basis.
Regarding claim 16, the prior art fails to disclose the method of claim 16 comprising irradiating a laser beam without changing a wavelength of the laser beam to disconnect the branch line and an anode of a light-emitting element, wherein at least a portion of the branch line includes a metalized semiconductor layer.
Claims 17-20 depend directly or indirectly on claim 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893